Determination of the Appellate Term entered February 15, 1962, affirming the final order of the Municipal Court, awarding landlord possession of tenant’s premises, unanimously reversed, on the law, with costs to tenant-appellant. The failure of the landlord to allege and prove compliance with subdivision 3 of section 53 of the State Rent and Eviction Regulations requiring the filing with the Local Rent Administrator, within 48 hours after its service, of a copy of the notice served on the tenant under subdivision 1 of said section together with an affidavit of service was fatal. (I. K. S. Realty Co. v. Bowman, 21 Misc 2d 266.) Concur — Botein, P. J., Breitel, Valente, McNally and Noonan, JJ.